             UNITED STATES BANKRUPTCY COURT
           FOR THE EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION


In Re:

THOMAS L. MIHELIC,
JENNIFER M. MIHELIC,                        Case No. 16-55860

                                            Chapter 13
          Debtors.
_______________________________ /                 Hon. Maria L. Oxholm



RESPONSE BY THE STATE OF MICHIGAN DEPARTMENT OF
TREASURY TO DEBTORS OBJECTION TO ITS CLAIM NO 6-1

  Defendant, State of Michigan, Department of Treasury (Treasury),

through its attorneys, Dana Nessel, Attorney General, and Moe

Freedman, Assistant Attorney General responds as follows.

  1.      On April 6, 2017, Treasury filed proof of claim No. 6-1,

which consisted of a priority unsecured tax claim of $5,861.48 and a

general unsecured claim in the amount of $1,411.75, for individual

income tax debts for 2015; because no return had been filed, the

assessments that constituted the claim were for estimated amounts.




 16-55860-mlo   Doc 66   Filed 09/11/20   Entered 09/11/20 13:53:32   Page 1 of 2
  2.       Debtors filed this objection on August 4, 2020, stating that

the 2015 return had been filed, and that the return reflected a lower tax

liability than the estimated amounts that appeared on the claim.

  3.       Debtor did not indicate when the return had been filed, but

Treasury has no record of receiving the return, nor has the return been

provided to counsel to Treasury.

  4.       Treasury stands ready to process the 2015 return and amend

the claim as appropriate.

           The Michigan Department of Treasury respectfully requests

that the Debtors’ objection to Treasury’s claims be denied.



                                                  Respectfully submitted,

                                                  Dana Nessel
                                                  Attorney General

                                                  /s/Moe Freedman
                                                  Moe Freedman (P74224)
                                                  Assistant Attorney General
                                                  3030 W. Grand Blvd.,
                                                  Suite 10-200
                                                  Detroit, MI 48202
                                                  Phone: (313) 456-0140

Dated September 11, 2020,




 16-55860-mlo   Doc 66   Filed 09/11/20   Entered 09/11/20 13:53:32   Page 2 of 2
